                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION
                                No. 5:11-CR-217-D



UNITED STATES OF AMERICA,                   )
                                            )
                  v.                        )               ORDER
                                            )
ANTHONY DAVID BROWN,                        )
                                            )
                            Defendant.      )


       The United States.shall file a response to defendant's motion for resentencing [D.E. 395].

The response is due not later than February 22, 2019.

      . SO ORDERED. This _j,Jjiay of January 2019.




                                                    Jiffif~D~~R m
                                                    United States District Judge
